Appeal by the de*453fendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered October 21, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that improper comments made by the prosecutor during summation deprived him of a fair trial. The defendant has failed to preserve this contention for appellate review (see CPL 470.05 [2]; People v Dien, 77 NY2d 885, 886 [1991]; People v Rivera, 73 NY2d 941, 942 [1989]; People v Goodman, 190 AD2d 862 [1993]). In any event, the defendant’s argument is without merit, as the prosecutor’s statements did not so prejudice the defendant as to warrant a new trial.
To the extent that the defendant’s claims of ineffective assistance of counsel involve matter dehors the record, they may not be reviewed on direct appeal (see People v Kinchen, 60 NY2d 772 [1983]; People v Aguirre, 304 AD2d 771 [2003]; People v O’Connor, 291 AD2d 573 [2002]; People v Weekes, 289 AD2d 599 [2001]; People v Wells, 288 AD2d 408 [2001]; People v Davis, 261 AD2d 411 [1999]). Insofar as we are able to review the defendant’s claims of ineffective assistance of counsel, we find that the defense counsel’s performance amply met the standard of meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Satterfield, 66 NY2d 796 [1985]; People v Baldi, 54 NY2d 137 [1981]; People v Wicker, 229 AD2d 602 [1996]; People v Sullivan, 153 AD2d 223 [1990]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Prudenti, P.J., Smith, Friedmann and H. Miller, JJ., concur.